Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on July 26, 2022. Claims 1-2, 4, and 6-8 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Final rejection of the last Office Action is persuasive, and the Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-2, 4, and 6-8 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter. The examiner notes that the term “RGB color value” is a known and conventional term used in the art. Additionally, the term “computer-readable storage medium” is defined in the specification as not encompassing transitory signals.

5.	The closest prior art of record is Ueno et al, WO 2014097404 A1, in view of Mathieu et al. US 2013/0142385, hereinafter referred to as Ueno and Mathieu, respectively.

6.	Regarding independent claim 1, Ueno discloses a superimposed-image display device that is mounted on a vehicle, comprising: a processor programmed to: obtain a captured image of a surrounding area in front of the vehicle; obtain three-dimensional map information; superimpose a first guidance image that prompts a driver to change driving operation on a windshield by: referring to the three-dimensional map information and the captured image and determining a first region for superimposition of the first guidance image; obtaining at least one of: a luminance value for the surrounding area in the first region.

7.	Mathieu teaches a second region for superimposition of the second guidance image.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

an RGB color value for the surrounding area in the first region; and a location of a surface in the surrounding area in the first region; generating the first guidance image by: setting at least one of a luminance value of the first guidance image and an RGB color value of the first guidance image to a value that is a predetermined value away from a respective one of the at least one of the luminance value for the surrounding area in the first region and the RGB color value for the surrounding area in the first region, or setting the location of the first guidance image to be a predetermined distance away from the surface in the surrounding area in the first region; and superimposing the generated first guidance image on the windshield; and superimpose a second guidance image that does not prompt a driver to change driving operation on a windshield by: referring to the three-dimensional map information and the captured image and determining a second region for superimposition of the second guidance image; obtaining: a luminance value for the surrounding area in the second region; an RGB color value for the surrounding area in the second region; and a location of a surface in the surrounding area in the second region; generating the second guidance image by: matching a luminance value of the second guidance image with the luminance value for the surrounding area in the second region; matching an RGB color value of the second guidance image with the RGB color value for the surrounding area in the second region; and matching a location of the second guidance image with the location of the surface in the surrounding area in the second region; and superimposing the generated second guidance image on the windshield.

9.	Claims 2, 4, 6-7 depend from claim 1 and are therefore allowable.

10.	Independent claim 8 present the same features as independent claim 1 so it is allowable for the same reasons. 

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665